Exhibit 10.16

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2010 of the named executive officers of C&F Financial Corporation:

 

Larry G. Dillon

   $ 253,000

Chairman, President and Chief Executive Officer

  

Thomas F. Cherry

   $ 205,000

Executive Vice President, Chief Financial Officer and Secretary

  

Bryan E. McKernon

   $ 195,000

President and Chief Executive Officer of C&F Mortgage Corporation

  